                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF MARYLAND
                                   Southern Division

UNITED STATES OF AMERICA                          *

       v.                                         *   CRIMINAL CASE NO. PWG-17-0268

QUINCY O’NEILL TAYLOR,                            *

       Defendant.                                 *

                                                  *
*      *       *       *      *       *       *       *      *       *      *       *       *     *

                           MEMORANDUM OPINION AND ORDER

       Quincy O’Neill Taylor pled guilty to two offenses related to drug trafficking while

possessing a firearm and was sentenced to 120 months in prison, forfeiture of assets, a special

assessment, and a term of supervised release. Pending is Taylor’s motion to vacate his conviction

and sentence under 28 U.S.C. § 2255. ECF No. 37. Taylor argues that he received ineffective

assistance of counsel, his conviction violates the Equal Protection Clause, and that his guilty plea

should be withdrawn. Id. For the reasons discussed below, each of Taylor’s arguments fails and

his motion is DENIED.

                                           Background

       Taylor was charged in a two-count indictment for conspiracy to distribute and possess with

intent to distribute 500 grams or more of cocaine, in violation of 21 U.S.C. § 846 (Count 1); and

possession of a firearm in furtherance of a drug trafficking crime, in violation of 18 U.S.C. §

924(c)(1)(A)(i) (Count 2). Indictment, ECF No. 1. On December 1, 2017, pursuant to a written

Plea Agreement with the Government, Taylor entered a “guilty” plea as to both Counts.           Plea

Agreement, ECF No. 25.       For acceptance of responsibility and prompt entry of a guilty plea,

Taylor received a three-level reduction in offense level under the Sentencing Guidelines.
Sentencing Transcript at 4:25-5:5, ECF No. 41. As agreed in the Plea Agreement, Taylor

acknowledged under oath his understanding that Count 1 carried a mandatory minimum sentence

of imprisonment of five years and Count 2 carried a mandatory minimum sentence of

imprisonment to be imposed consecutively to any sentence on Count 1. Plea Agreement at 2; Re-

arraignment Transcript at 7:11-9:12, ECF No. 44. As also agreed in the Plea Agreement, Taylor

acknowledged under oath that he was waiving his right to appeal his conviction and to appeal any

sentence imposed within the sentencing guidelines range for the agreed-upon offense level of 21

on Count 1, followed by the mandatory minimum consecutive sentence on Count 2. Plea

Agreement at 2-3.

         Upon finding that Taylor’s plea was knowing and voluntary, the Court adjudged Taylor

guilty. Re-arraignment Transcript at 27:12-28:23. The Court sentenced Taylor to a total sentence

of 120 months incarceration. ECF No. 34. The Court also imposed a supervised release term of

four years; imposed a $200 special assessment; and issued a Forfeiture Order for the firearm at

issue in Count 2, 440 rounds of ammunition, three extended magazines, and $34,640 in connection

with the charges. ECF Nos. 33, 34. Upon request of the defense counsel, the Court entered an

order modifying Taylor’s release conditions to remove electronic monitoring. ECF No. 32.

         Now pending is Taylor’s Motion under 28 U.S.C. § 2255 to Vacate, Set Aside, or Correct

Sentence, ECF No. 37, in which he contends that his trial counsel failed to provide effective

assistance, that his sentence is a violation of the Equal Protection Clause, and that he is entitled to

withdraw his guilty plea. The motion is fully briefed.1




1
    See ECF Nos. 37, 42, 51, 52. A hearing is not necessary. See Loc. R. 105.6.


                                                  2
                                        Standard of Review

        28 U.S.C. § 2255(a) permits a prisoner to file a motion to vacate, set aside, or correct a

sentence on the ground that it “was in violation of the Constitution or laws of the United States . . .

or that the sentence was in excess of the maximum authorized by law . . . .” The prisoner must

prove his case by a preponderance of the evidence. Brown v. United States, Civil No. DKC-10-

2569 & Crim. No. DKC-08-529, 2013 WL 4562276, at *5 (D. Md. Aug. 27, 2013). If the court

finds for the prisoner, “the court shall vacate and set the judgment aside and shall discharge the

prisoner or resentence him or grant a new trial or correct the sentence as may appear appropriate.”

28 U.S.C. § 2255(b). Although “a pro se movant is entitled to have his arguments reviewed with

appropriate deference,” the Court may summarily deny the motion without a hearing “if [as here]

the § 2255 motion, along with the files and records of the case, conclusively shows that [the

prisoner] is not entitled to relief.” Brown, 2013 WL 4563376, at *5 (citing Gordon v. Leeke, 574

F.2d 1147, 1151-53 (4th Cir. 1978); 28 U.S.C. § 2255(b).

                                             Discussion

   I.        Ineffective Assistance of Counsel

        Taylor argues that his sentence was in violation of the Constitution based on a claim of

ineffective assistance of counsel. Ineffective assistance of counsel claims are evaluated under the

two prong test announced in Strickland v. Washington, 466 U.S. 668 (1984). As the Fourth Circuit

explained:

        Strickland announces a two-part test for evaluating a lawyer’s effectiveness. First,
        “the defendant must show that counsel’s representation fell below an objective
        standard of reasonableness.” Second, “[t]he defendant must show that there is a
        reasonable probability that, but for counsel’s unprofessional errors, the result of the
        proceeding would have been different.




                                                  3
Fields v. Attorney Gen. of State of Md., 956 F.2d 1290, 1297 (4th Cir. 1992) (quoting Strickland,

466 U.S. at 687–88, 694.

       Under the first prong, “[j]udicial scrutiny of counsel’s performance must be highly

deferential,” and there is “a strong presumption that counsel’s conduct was within the wide range

of reasonable professional assistance.” Strickland, 466 U.S. at 689; see also Fields, 956 F.2d at

1297–99.

       As to the second prong, Taylor must demonstrate “a reasonable probability that, but for

counsel’s unprofessional errors, the result of the proceeding would have been different.”

Strickland, 466 U.S. at 694. A probability is reasonable if it is “sufficient to undermine confidence

in the outcome.” Id. Additionally, the defendant must show that “the ‘result was fundamentally

unfair or unreliable.’” Sexton v. French, 163 F.3d 874, 882 (4th Cir. 1998) (quoting Lockhard v.

Fretwell, 506 U.S. 364, 369 (1993)); see also Lockhard, 506 U.S. at 369 (“[A]n analysis focusing

solely on mere outcome determination, without attention to whether the result of the proceeding

was fundamentally unfair or unreliable, is defective.”). Because a prisoner has nothing to lose by

attacking his guilty plea, strict adherence to the Strickland standard is essential when reviewing

the choices an attorney made at the plea bargain stage. Premo v. Moore, 562 U.S. 115, 125 (2011);

United States v. Santiago, 632 F. App’x 769, 773 (4th Cir. 2015) (per curiam). In the context of a

guilty plea, “in order to satisfy the ‘prejudice’ requirement, the defendant must show that there is

a reasonable probability that, but for counsel’s errors, he would not have pleaded guilty and would

have insisted on going to trial.” Hill v. Lockhart, 474 U.S. 52, 59 (1985). Taylor “bears the burden

of proving Strickland prejudice,” and the Court need not consider the performance prong if Taylor

fails to show prejudice. Fields, 956 F.2d at 1297.




                                                 4
       Taylor argues that he received ineffective assistance of counsel for several reasons. First,

Taylor asserts that his counsel should have attempted to challenge the Government’s weighing of

the cocaine powder, because his sentence would be lesser if there were 499 grams of cocaine

instead of 500. Taylor’s Motion at 14. Second, Taylor maintains that because the firearm was

found across the room from the cocaine, and because he might reasonably possess a firearm as a

part of his occupation, the firearm was not possessed “in furtherance of a drug trafficking crime,”

as is required for a conviction under 18 U.S.C. § 924(c)(1)(A)(i). Id. at 14, 58-60. Taylor also

claims that he received ineffective advice of counsel that caused him to plead guilty under false

pretenses, under coercion, and without an understanding of the implications of mandatory

minimum sentencing. Id. at 61-62. Further, he accuses his counsel of failing to negotiate a

reasonable plea deal. Id. at 60.

       However, given his plea agreement and his admissions at his plea hearing, Taylor fails to

show that he was prejudiced by his counsel’s failure to contest these factual matters. To the

contrary, Taylor acknowledged under oath that he understood the terms of the plea agreement, that

the facts were true and that he was in fact guilty, that he had discussed the plea agreement with his

attorney, and that he was satisfied with the help his attorney gave him. Re-arraignment Transcript

at 5:6-6:2, 26:12-23. Taylor further acknowledged under oath that his plea was not the result of

force, threats, or promises other than the promises in the plea agreement.          Re-arraignment

Transcript at 5:18-21. Nothing indicates that Taylor would have insisted on going to trial, but for

the advice of his counsel. See Hill v. Lockhart, 474 U.S. 52, 59 (1985) (requiring the defendant to

show that there is a reasonable probability that he would not have pleaded guilty and would have

insisted on going to trial but for his counsel’s errors). Taylor now makes contradictory allegations

that cannot be given any weight: in the absence of extraordinary circumstances, “allegations in a




                                                 5
§ 2255 motion that directly contradict the petitioner’s sworn statements made during a properly

conducted Rule 11 colloquy are always ‘palpably incredible’ and ‘patently frivolous or false.’”

United States v. Lemaster, 403 F.3d 216, 221 (4th Cir. 2005). There are no extraordinary

circumstances present in this case to justify discarding Taylor’s sworn statements in favor of his

new unsupported allegations against his trial counsel.

         Therefore, Taylor has not shown that he was prejudiced by his counsel’s allegedly deficient

conduct. If the defendant fails to show prejudice, the Court need not consider the performance

prong. Fields v. Att’y Gen. of Md., 956 F.2d 1290, 1297 (4th Cir. 1992) (citing Strickland, 466

U.S. at 697). Thus, Taylor’s claim of ineffective assistance of counsel fails.

   II.      Equal Protection Claim

         To state a cognizable claim for denial of equal protection, Taylor must allege

discriminatory intent as well as disparate impact. In other words, “[t]o succeed on an equal

protection claim, [Taylor] must first demonstrate he has been treated differently from others with

whom he is similarly situated and that the unequal treatment was the result of intentional or

purposeful discrimination.” Morrison v. Garraghty, 239 F.3d 648, 654 (4th Cir. 2001). A law is

not unconstitutional solely because it has a racially disproportionate impact. Washington v. Davis,

426 U.S. 229, 239 (1976). Rather, the statute is deemed valid if “it bears a rational relation to

some legitimate end.” Vacco v. Quill, 521 U.S. 793, 799 (1997) (citing Romer v. Evans, 517 U.S.

620, 631 (1996)).

         Taylor argues that the mandatory minimum sentences provided for in the Anti-Drug Abuse

Act of 1986 violate his right to equal protection because they “target conduct associated with

members of a protected class” and have a discriminatory purpose and effect. Taylor’s Motion at

54-57. He further contends that his sentence is not in line with sentences received by others in




                                                  6
comparable cases and that it is a “manifest injustice” for him to receive ten years as a “first time

non-violent offender in these circumstances.” Id. at 61. Taylor alleges that Congress was aware

of the likely “invidious effect[s]” when the law was passed and that “racial animus” motivated the

enactment. Id. at 17, 57.

       Taylor fails to provide anything more than conclusory assertions and rank speculation that

there was a discriminatory purpose in enacting the laws at issue here. Thus, even if there was a

disparate impact, the statute will be deemed valid if “it bears a rational relation to some legitimate

end.” Vacco v. Quill, 521 U.S. at 799. For example, courts have found a rational basis for the

disparities between sentences for offenses involving crack cocaine and those involving cocaine

powder under the Anti-Drug Abuse Act of 1986, even though there is arguably a disparate impact

on African Americans caused by that distinction. See United States v. Perkins, 108 F.3d 512, 518

(4th Cir. 1997) (finding that Congress could have rationally concluded that distribution of cocaine

base warrants greater penalties because it is a greater menace to society than cocaine powder);

United States v. Branch, No. CCB-05-cr-016, 2012 WL 642336, at *1 (D. Md. Feb. 24, 2012)

(observing that racial bias from the crack/cocaine disparity does not amount to an equal protection

violation based on the Fourth Circuit’s finding of a rational basis for same).

       Here, Congress had a rational basis to enact mandatory minimum sentences based on the

quantity of narcotics possessed by the defendant. Indeed, the Fourth Circuit has repeatedly

rejected equal protection challenges to the Anti-Drug Abuse Act of 1986, concluding that its

mandatory minimum sentencing provisions bear a reasonable relation to proper legislative

purposes. See United States v. Whitehead, 849 F.2d 849, 859-60 (4th Cir. 1988) (rejecting

argument that minimum sentencing provisions included in the Anti-Drug Abuse Act of 1986

violated equal protection, explaining “Congress’ approach of classifying punishment in relation to




                                                  7
the quantity of substances containing narcotics rather than to their purity is rationally related to its

goal of sentencing criminals involved in the upper echelons of drug distribution more heavily than

those less importantly involved.”) (abrogated on other grounds); United States v. Lackey, No. 89-

5440, 1990 WL 2272, at *2 (4th Cir. Jan. 12, 1990) (rejecting equal protection challenge to

provision of the Anti-Drug Abuse Act of 1986, finding that “Congress could rationally have

concluded that distribution networks dealing in large quantities of cocaine posed a special threat

sufficient to warrant such penalties even for ‘minimal’ participants.”); United States v. Jackson,

863 F.2d 1168, 1171 (4th Cir. 1989) (rejecting equal protection challenge to provision of the Anti-

Drug Abuse Act of 1986, following Whitehead, 849 F.2d 849 (4th Cir. 1988)). Nothing presented

by Taylor suggests that this case warrants a different conclusion. Congress also had a rational

basis for concluding that mandatory minimum sentences keep those who deal a sufficiently large

quantity of drugs off the streets, pursuant to its legitimate goals of curbing related criminal conduct

and keeping narcotics out of the hands of children. See 132 Cong. Rec. S16489-01 (daily ed. Oct.

15, 1986) (statement of Sen. Hawkins) (“The fundamental crisis that confronts American justice

and American values is narcotics. It’s causal and triggers all of the other problems we face.”); 132

Cong. Rec. S14270-01 (daily ed. Sept. 30, 1986) (statement of Sen. Biden) (“[T]his package

provides for stronger new penalties for most drug related crimes, including mandatory minimum

penalties . . . for those who sell their poisons to our children.”). Taylor also does not provide any

evidence to show that that his sentence differed from sentences of others who were similarly

situated. Therefore, Taylor has not shown that his sentence violates his equal protection rights.




                                                   8
    III.      Withdrawal of Guilty Plea

           Next, Taylor argues that he must be allowed to withdraw his plea of guilty. Taylor’s

Motion at 61. He claims that he entered the plea without understanding the nature of the charges

against him or the elements of the offense and that his entry of the plea was not voluntary, but a

result of coercion by his trial counsel. Id. Taylor also now claims that he did not commit the

offenses with which he was charged, alleging that he did not have the requisite 500 grams of

cocaine and that he did not possess or use the firearm in furtherance of a drug trafficking offense.

Id. at 58-60; ECF No. 51 at 3-6.

           A defendant has no absolute right to withdraw a guilty plea. See United States v. Jones, 1

F. App’x 165, 166 (4th Cir. 2001) (citing United States v. Ewing, 957 F.2d 115, 118 (4th Cir.

1992)). Rather, the defendant must show a “fair and just reason” for the withdrawal of his guilty

plea. Fed. R. Crim. P. 11(d)(2)(B); United States v. Barnes, 358 F. App’x 412, 413 (4th Cir. 2009).

To determine whether withdrawal is “fair and just,” the Court turns to the six factors articulated in

United States v. Moore, 931 F.2d 245, 248 (4th Cir.1991):

           The factors include (1) whether the defendant has offered credible evidence that his
           plea was not knowing or not voluntary, (2) whether the defendant has credibly
           asserted his legal innocence, (3) whether there has been a delay between the
           entering of the plea and the filing of the motion, (4) whether defendant has had
           close assistance of competent counsel, (5) whether withdrawal will cause prejudice
           to the government, and (6) whether it will inconvenience the court and waste
           judicial resources.

Id. Further, “a ‘fair and just’ reason for withdrawing a guilty plea is one that ‘essentially challenges

. . . the fairness of the Rule 11 proceeding.’” United States v. Puckett, 61 F.3d 1092, 1099 (4th Cir.

1995) (quoting United States v. Lambey, 974 F.2d 1389, 1394 (4th Cir. 1992) (en banc)). Thus, a

request to withdraw a guilty plea turns on whether the Rule 11 proceeding was properly conducted.

Jones, 1 F. App’x at 167.




                                                    9
       Here, the Moore factors weigh against withdrawal of Taylor’s guilty plea. First, Taylor

does not offer credible evidence that his plea was not knowing or voluntary. His assertions that

he did not understand the charges against him or the consequences of pleading guilty, and that he

was coerced into a guilty plea by his trial counsel, are belied by the record. Re-arraignment

Transcript at 5:6-6:2, 27:12-28:23. Second, despite his recent arguments to the contrary, Taylor

has not credibly asserted his legal innocence. Taylor has provided no evidence that he possessed

any amount less than 500 grams of cocaine, and Taylor’s analysis of the firearm possession charge

is equally dubious. See United States v. Nowell, 757 F. App’x 218, 220-21 (4th Cir. 2018) (finding

firearm under defendant’s bed in separate room from drugs was constrictively possessed by

defendant and shows use of the firearm in furtherance of drug trafficking crime). Rather, the

evidence, as established by Taylor under oath, supports his convictions on both counts.2 Re-

arraignment Transcript at 23:24-26:17. Third, Taylor waited eight months after his guilty plea to

attempt to withdraw it. See Plea Agreement (filed December 1, 2017); Taylor’s Motion (filed

August 1, 2018). Fourth, Taylor was assisted by counsel when he entered his guilty plea. As

discussed, there is no credible indication that his counsel was incompetent, and such an assertion

by Taylor contradicts his responses given under oath at his Rule 11 hearing. Re-arraignment

Transcript at 5:22-6:2. Fifth, the Government would likely be prejudiced, given the resources

already expended and the time that has passed since Taylor’s guilty plea. Sixth, allowing Taylor

to withdraw his guilty plea would inconvenience the Court and waste judicial resources,




2
  For the same reasons explained earlier, Taylor’s affirmations made under oath during his plea
hearing do not yield to his subsequent contradictory arguments. See United States v. Lemaster,
403 F.3d 216, 221 (4th Cir. 2005) (“[A]llegations in a § 2255 motion that directly contradict the
petitioner’s sworn statements made during a properly conducted Rule 11 colloquy are always
‘palpably incredible’ and ‘patently frivolous or false.’”).


                                               10
particularly given the time elapsed. Therefore, it would not be “fair and just” to withdraw the

guilty plea, and Taylor’s request to do so is denied.

                                            Conclusion

       In summary, Taylor failed to show he was prejudiced by his counsel’s performance as

required by Strickland. 466 U.S. at 694. Additionally, Taylor’s argument that the mandatory

minimum sentence provisions of the Anti-Drug Abuse Act of 1986 violated his constitutional right

of equal protection is without merit, as such arguments already have been rejected in this

jurisdiction. See, e.g., Jackson, 863 F.2d at 1171. Finally, there is no basis for permitting Taylor

to withdraw his guilty plea. Therefore, Taylor is not entitled to relief, and there need not be a

hearing. See Brown, 2013 WL 4563376, at *5 (citing Gordon v. Leeke, 574 F.2d 1147, 1151-53

(4th Cir. 1978); 28 U.S.C. § 2255(b). For the above reasons, Taylor’s Motion under 28 U.S.C. §

2255 to Vacate, Set Aside, or Correct Sentence must be denied.

                                   Certificate of Appealability

       Rule 11(a) of the Rules Governing Proceedings under 28 U.S.C. §§ 2254 or 2255 provides

that the court must “issue or deny a certificate of appealability when it enters a final order adverse

to the petitioner.” Brown v. United States, Civil No. DKC-10-256, Crim. No. DKC-08-529, 2013

WL 4562276, at *10 (D. Md. Aug. 27, 2013). This certificate “is a ‘jurisdictional prerequisite’ to

an appeal from the court’s order” that “may issue ‘only if the applicant has made a substantial

showing of the denial of a constitutional right.’” Id. (quoting 28 U.S.C. § 2253(c)(2) and citing

United States v. Hadden, 475 F.3d 652, 659 (4th Cir. 2007)). A prisoner makes this showing

“[w]here the court denies a petitioner’s motion on its merits . . . by demonstrating that reasonable

jurists would find the court’s assessment of the constitutional claims debatable or wrong.” Id.

(Citing Miller-El v. Cockrell, 537 U.S. 322, 336-38 (2003); Slack v. McDaniel, 529 U.S. 473, 484




                                                 11
(2000)). Because Taylor has not shown that a reasonable jurist “would find the court’s assessment

of the constitutional claim debatable or wrong,” and therefore has not made a substantial showing

that his Constitutional rights were denied, this Court will not issue a certificate of appealability.

See id.; 28 U.S.C. § 2253(c)(2). Miller-El, 537 U.S. at 336-38; Slack, 529 U.S. at 484. However,

this ruling does not preclude Taylor from seeking a certificate of appealability from the Fourth

Circuit. See 4th Cir. Loc. R. 22(b)(1).

                                             ORDER

       For the reasons stated above, it is, this 31st day of October, 2019, hereby ORDERED that

       1. Taylor’s § 2255 Motion, ECF No. 37, IS DENIED; and

       2. The Clerk is directed to file a copy of this Memorandum Opinion and Order in Criminal

           No. PWG-17-0268, and to MAIL a copy of it to Defendant and the Government.


                                                                      /S/
                                                              Paul W. Grimm
                                                              United States District Judge




                                                 12
